Name: Commission Regulation (EEC) No 1884/80 of 15 July 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184/26 Official Journal of the European Communities 17. 7 . 80 COMMISSION REGULATION (EEC) No 1884/80 of 15 July 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ('), as last amended by Regulation (EEC) No 223/78 (2 ), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3 ), as amended by Regulation (EEC) No 224/78 (4 ), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 18 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1980 . For the Commission Etienne DAVIGNON Member of the Commission (&gt;) OJ No L 171 , 4 . 8 . 1970 , p. 10 . ( 2 OJ No L 32, 3 . 2 . 1978 , p. 7 . ( J ) OJ No L 165 , 28 . 6 . 1975 , p . 45 . ( «) OJ No L 32, 3 . 2 . 1978 , p. 10 . 17. 7. 80 Official Journal of the European Communities No L 184/27 ANNEX Table I : Citrus fruits Amount of standard average values/ 100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £Irl Lit F1 £ 1 . 1.1 1.2 1.3 1.4 1.5 1.6 Lemons :  Spain (deleted)  Countries in southern Africa  Other African countries and countries on the Mediterranean  USA  Other countries 1 556 1 648 416 1 338 -(') 300 1 3 317-71 8019 258-08 -(') 96-88 102-56 25-88 83-31 -(') 224-84 238-01 60-07 193-34  (1) 25-83 27-34 6-90 22-21 -(') 46 114 48 815 12321 39 653 -(') 106-05 112-27 28-33 91-19 -(') 23-39 24-76 6-25 20-11 _(&gt;) 2. 2.1 2.1.1 2.1.2 2.1.3 2.2 2.3 2.4 2.5 Sweet oranges :  Countries on the Mediterranean :  Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas, Valencia lates, Maltese blondes, Shamoutis, Ovalis, Trovita, Hamlins  Sanguines and semi-sanguines, including Navel sanguines and Maltese sanguines . .  Other  Countries in southern Africa  USA  Brazil  Other countries 929 1 256 1 179 499 179-25 242-17 227-44 96-25 57-86 78-17 73-42 31-07 134-28 181-42 170-39 7211 15-42 20-84 19-57 8-28 27 541 37 209 34 946 14 789 63-34 85-57 80-37 34-01 13-97 18-87 17-72 7-50 3 . 3.1 3.2 3.3 3.4 3.5 3.6 Grapefruit and pomelos : (deleted)  Cyprus, Egypt, Gaza, Israel , Turkey  Countries in southern Africa  USA  Other American countries  Other countries 1 413 1 657 1 673 1 733 272-47 319-48 322-54 334-20 87-95 103-13 104-12 107-88 20412 239-34 241-63 250-37 23-44 27-49 27-75 28-76 41 864 49 087 49 558 51 350 96-28 112-89 113-97 118-10 21-23 24-90 25-13 26-04 4. Clementines I \\\ 5 . Mandarines, including wilkings         6. Monreales and satsumas \ \\\ 7 . Tangerines, tangelos, tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included 2 386 460-01 148-49 344-62 39-59 70 679 162-55 35-85 (') The standard average value for this code number is established by Regulation (EEC) No 2044/79 of 18 September 1979 (OJ No L 236, 20 . 9 . 1979). No L 184/28 Official Journal of the European Communities 17. 7 . 80 Table II : Apples and pears Code Description Amount of standard average values/ 100 kg gross Bfrs/Lfrs Dkr DM FF £Irl Lit F1 £ 8 . 8.1 Apples :  Countries of the southern hemisphere .... 2517 485-36 156-67 363-60 41-77 74 574 171-51 37-82 8.2 8.3  European third countries  Countries of the northern hemisphere other than European countries 2 727 525-79 169-72 393-89 45-25 80 786 185-80 40-98 9 . 9.1 Pears :  Countries of the southern hemisphere .... 2 954 569-51 183-84 426-65 49-01 87 504 201-25 44-38 9.2 9.3  European third countries  Countries of the northern hemisphere other than European countries -(') -(*) - C) - C ) -O -(') -(') -(') (') The standard average value for this code number is established by Regulation (EEC) No 2132/79 of 28 September 1979 (OJ No L 246, 29 . 9 . 1979).